Title: To James Madison from George W. Erving, 22 December 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid December 22nd. 1807.

I had the honor to write to you on the 8th. Inst., & to transmit amongst other papers, copy of a letter from the Consulate at Naples, giving information that four of our vessels had been captured by the Algerine Cruisers; and in a postscript of the 11th. I mentioned having written to Mr. Lear for the purpose of ascertaining what might be the motives to these outrages.  Since then I have received the inclosed copy of a letter, dated November 5th. from the Consul at Tunis to the Consul at Barcelona, which contains advice from Mr. Lear down to the 21st: of October: Mr. Montgomery of Alicante, also communicated to me an arrangement proposed by Mr. Lear to  in September last, with a view to satisfy the Dey, & to prevent war breaking out, which as it appears, Mr. Lear had anticipated: copy of Mr. Montgomery’s letter of the 15th. Inst. upon this subject,  be herewith inclosed.
My dispatch No. 34. (October 29th.) by original and duplicate, was sent to Barcelona; but apprehensions of the Algerines having delayed the departure of those vessels, which were at the time on the point of sailing, a triplicate of said dispatch is herewith transmitted.
Since my last I learn from Mr. Jarvis that the number of persons supposed to have emigrated from Portugal with the Prince Regent, is about 25,000; that the public vessels left behind are four line of battle ships, eight frigates, a sloop of war & a brig; and in the arsenals a prodigious quantity of Artillery.  The Prince appointed a Regency previous to his embarkation; and he also directed that all guns which might be brought to bear upon his squadron, should be spiked: but as he sailed previous to the arrival of the french force,  that motive Count D’Ega (lately Ambassador here;) & other ac persons succeeded in suspending the execution of the order: the french having arrived within 24 hours afterwards, nearly the whole of the Artillery, was thus saved.  General Junot soon took the government into his own hands, the Regency was continued in function, but  Herman, lately french Consul General at Lisbon, was constituted chief & director of it; without whose approbation & signature, nothing can be done.  A contribution of a million of Dollars has been demanded which will doubtless be paid with great facility; but it is considered only a small part of what will be levied: all debts due to British subjects, are confiscated, & the declarations of the debtors already amount to an immense sum: The great deficiency of what are called "bread stuffs" in that Country, has induced the government to fix a maximum price for them; but it would appear that no measures whatever can prevent the Country’s being reduced to great distress for corn if the blockade is maintained.  A difference lately arose between Genl. Junot & the Russian Admiral, on the subject of provisions, and the Russian determined to depart: Those inimical to France, flattered themselves that this would grow into a quarrel between the two governments, & they perceived the late military movements of Russia (which more probably are preparatory to war with Great Britain,) as indicative of a rupture: but the Russian Admiral & Genl. Junot have amicably settled their dispute, & the former has concluded not to sail till April or May.
Sir Sydney Smith has left his station, & at the date of the last advices from Lisbon, no British ship was in sight. Sir Sydney is gone to Cork; there to take command of a secret expedition with 5000. troops  which are prepared for embarkation: There are various conjectures as to its destination: in case of war between the United States & Great Britain, it cannot be doubted but that some expedition, if not that now at Cork, will be sent to the Floridas; and probably that at Cork, since it is manifest that Great Britain expects & is preparing for war: It would appear indeed by her late blockade proclamation, that she does not really wish to preserve peace.
The Emperor, on his arrival at Milan, dispatched a Courier to the Queen Regent of Etruria, directing her to quit the Kingdom in four days, & to proceed with her son to Portugal, where an indemnity was allotted to her in virtue of an arrangement made between France & Spain, at Paris, on the 21st. of October.  The french Minister was at the same time charged with the execution of this sentence, & Etruria was declared to be annexed to the Kingdom of Italy, except some inconsiderable places given provisionally to the Pope.  The Queen asked a decent time to retire, & that she might be permitted to abdicate in form but it is understood that this was not consented to, & that she is now on her way hither; nor has she been allowed to bring off any part of her Regalia; the crown jewels of Parma, of which she was in possession, & which have been a cause of some question consequently revert to the crown of Italy.  She is to have half Portugal; who is to have the other half, is not yet decided; it is generally supposed that it will be given to the Prince of the Peace; there are many reasons however for doubting whether in fact, such a distribution will eventually take place.
In the mean time it is reported that the Emperor will pay a visit to Spain; this conjecture is a good deal countenanced by the extraordinary preparations which Monsieur de Beauharnois has been making in the purchase of horses, beds, &ca. to receive some persons of great distinction; by the circumstance also of some officers of the Emperor’s household, who were proceeding from Paris to Italy, having received on the Road an order to repair to Bayonne.
The marriage between the Prince of Asturias & a french princess, which as mentioned in my letter, No. 35. was agreed to, is for the present suspended; this circumstance may perhaps also be considered as a motive for the Emperor’s coming hither, since whatever the impediment, it may in that case more speedily & effectually be discussed & adjusted.  I have the honor to be, Sir, With the most perfect Consideration & Respect, Your very obt. Servant,

George W Erving


Postscript.  December 24th.
The french papers of the 12th. Inst. received by the last courier, contain the declaration of Russia against Great Britain; (it is herewith inclosed.).  On the 11th. the President’s message was published.  Those pieces excite the liveliest ation; they seem in the general opinion, to decide the fate of England: It is said however, on the authority of letters from a foreign Minister at the Court of London to his Colleague here, that since the departure of Mr. Rose, the British Government has offered such favorable terms of conciliation to the United States as will undoubtedly be accepted; the expression of the letter is, "it has given them a golden bridge".  I do not set much account on this opinion; but there is another circumstance of considerable importance, which may be wholly relied on  I state it as it is spoken of by Mr. Cevallos; previous to the receipt of the Russian declaration by the English Government, she had sent a message to Paris, offering to accept the mediation of Russia & Austria; the application was made to the Prince of Benevento, who replied that he was not authorized to speak on the subject, but that the communication should be made to Mr. Champagny who was with the Emperor in Italy.  The letters from England a inform us, that an answer to the Russian declaration was immediately to be published.
When the innumerable obstacles to a peace between France & England are considered; how those have lately augmented, & are daily augmenting; that France is not now in a situation to make any one of the many concessions which the security of England will render it necessary for her to demand; but precisely in that state which affords her the most flattering expectation of  crushing for ever her antient Rival; there can surely be very little hope that this overture will lead to a pacification, even if it should produce negotiation; it must therefore be considered as a political resort on the part of the British government, rendered necessary by the urgent clamours of its people, & by the general odium of the continental powers; founded also on some weak hopes of creating a division amongst those powers; and not improbably on the expectation of thus, in some degree, overawing or moderating the measures which Congress may be disposed to take: But it may also be doubted whether this measure will even produce negotiation; since the Article in the treaty of Tilsit, which offered the mediation of Russia, is no longer obligatory either on that power or on France; & the temper displayed in the declaration of Alexander, affords very little reason to expect that he will volunteer in the field of negotiation as the friend of England; indeed that declaration must determine him in the opinion of the English, to have taken a part so decidedly favorable to France, as to divest him of the moderate & impartial character essential for an intermediary.  But even if he should be disposed & admitted to reassume the shape which he took on the Treaty of Tilsit, yet the Emperor may not now choose to allow of any intermediation.  He may require direct overtures to be made; he will exact severe preliminary conditions, & in the mean time he will go on completing those projects which he now has in hand, the object of which appears to be as it were to surround England, by occupying with sufficient armaments all those points whence she may be advantageously invaded, from Lisbon to Norway; which done, if he chuses to give peace, it will be on his own terms; if not, he will proceed to the execution of the sentence which he has pronounced against her.


G. W. E.

